DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the instant application of 16/821,187 filed on 03/17/2020, claims 1-8 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statment
The Information Disclosure Statement dated 03/09/2012 and 07/01/2013 are acknowledged and the cited references have been considered in this examination.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The two references, Hughes and Aldighieri are the closest prior art of record.
Hughes (US 2012/0138375) reference discloses a regenerative braking system for a vehicle includes a combination regenerative braking and reverse switch operable between at least a regenerative braking mode and a reverse mode; a brake actuation device configured for movement by a user and disposed outside of a handlebar; a brake actuation device sensor assembly operatively coupled to the brake actuation device; and a regenerative device associated with a battery and at least one wheel for generating an electrical current by decelerating the wheel, and one or more controllers coupled to the brake actuation device sensor assembly, the battery, and the combination regenerative braking and reverse switch such that in the regenerative braking mode the one or more 
But both references and any prior art of record, do not disclose or suggest the following Claim 1 limitations: “… a battery regenerative breaking control method applied in an electric vehicle, the battery regenerative breaking control method with determining whether a battery pack is at a protection status when the 5electric vehicle is detected to be at a regenerative breaking status; recording a current battery error time point and obtaining a time threshold according to a current speed of the electric vehicle if it is determined that the battery pack is at the protection status; determining whether a current time is smaller than the time threshold;  10entering a first stage to adjust a pulse width modulation duty cycle if the current time is smaller than the time threshold; and entering a second stage to adjust a pulse width modulation frequency if the current time is larger than the time threshold ….” in combination with the remaining claims elements as set forth in claim 1 and its depending claims 2-8. Therefore claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859